          Case 2:20-cv-00350-WJ-CG Document 38 Filed 08/13/20 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO
                                      ______________________

RANDO BETANCOURT BARCO, MICHEL
FUENTES LUIS, LUIS ALFONSO MEJIA
VELASQUEZ,

                  Plaintiffs/Petitioners,

         v.                                                                        No. 2:20-cv-350-WJ-CG

COREY PRICE, in his official capacity as Director
of the El Paso ICE Field Office; DORA OROZCO, in
her official capacity as Warden of Otero County
Processing Center; MATTHEW T. ALBENCE, in his
official capacity as Deputy Director and Senior Official
Performing the Duties of the Director of the U.S.
Immigration & Customs Enforcement; CHAD WOLF,
in his official capacity as Acting Secretary, U.S.
Department of Homeland Security; WILLIAM P.
BARR, in his official capacity as Attorney General, U.S.
Department of Justice; and U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT,

                  Defendants/Respondents.

    MEMORANDUM OPINION AND ORDER CLARIFYING THE COURT’S ORDER
    DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER
     AND DISMISSING PLAINTIFF’S PETITION FOR WRIT OF HABEAS CORPUS
                AND COMPLAINT FOR LACK OF JURISDICTION

         THIS MATTER comes before the Court resulting from the Parties’ responses to the

Court’s July 15, 2020 Order to Show Cause. Plaintiff Luis Alfonso Mejia Velasquez is the only

remaining plaintiff in this case.1 He is a noncitizen detainee in the process of being removed from




1
  Defendants released Plaintiff Michel Fuentes Luis and Plaintiff Rando Betancourt Barco from custody, which
mooted their claims. Doc. 31 (Plaintiff’s Motion for Clarification of Ruling) at 3 n.2 (“The claims brought by Petitioner
Michel Fuentes Luis have been mooted by his release.”); Doc. 21 (Notice of Petitioner Barco’s Release from ICE
Custody) at 1 (“Petitioner Rando Betancourt Barco was released from the Otero County Processing Center on or about
April 21, 2020, where he was being held in ICE custody. Accordingly, Plaintiffs-Petitioners no longer require a
temporary restraining order or writ of habeas corpus compelling Mr. Barco’s immediate release from custody.”).

                                                           1
        Case 2:20-cv-00350-WJ-CG Document 38 Filed 08/13/20 Page 2 of 4



the United States and is being held by Immigration and Customs Enforcement (ICE) at the Otero

County Processing Center (“Otero”). He seeks an order from the Court immediately releasing him

from Otero because of COVID-19 through a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 and, alternatively, through injunctive relief under 28 U.S.C. § 1331.

       Following the Court’s denial of Plaintiff’s motion for a temporary restraining order (Doc.

27, “previous Order”), subsequent filings by the Parties indicated that they were unclear as to the

posture of the case. See, e.g., Doc. 29 (Parties’ Joint Response to the Court’s Order for Status of

the Case); Doc. 36 (Plaintiff’s Response to the Court’s Order to Show Cause); Doc. 37

(Defendants’ Response to the Court’s Order to Show Cause).

       In the previous Order, the Court stated:

       [T]he Court finds that Plaintiffs are challenging the conditions of their detention,
       as opposed to its fact or duration, which is not appropriate under 28 U.S.C. § 2241.

Doc. 27 at 11. The Court acknowledges that this statement does not make it clear whether the

Court can exercise jurisdiction over Plaintiff’s case. The Court, therefore, finds it necessary to

clarify the Court’s previous Order to make it clear that there is no basis for this case to continue

on the jurisdictional grounds asserted by Plaintiff. See Bd. of Cty. Commissioners for Garfield Cty,

Colo. V. W.H.I., Inc. et al., 992 F.2d 1061, 1063 (10th Cir. 1993) (“Jurisdictional questions are of

primary concern and can be raised at any time by courts on their own motion”). As explained in

the Court’s previous Order, Plaintiff cannot challenge the conditions of his confinement under 28

U.S.C. § 2241 and, as clarified in this Order, Plaintiff also cannot obtain release from custody

through injunctive relief under 28 U.S.C. § 1331. Accordingly, the Court must dismiss Plaintiff’s

petition for a writ of habeas corpus and complaint for lack of jurisdiction.

       As explained in the Court’s previous Order, the “fundamental purpose of a § 2241 habeas

proceeding is . . . ‘an attack by a person in custody upon the legality of that custody, and . . . the

                                                  2
        Case 2:20-cv-00350-WJ-CG Document 38 Filed 08/13/20 Page 3 of 4



traditional function of the writ is to secure release from illegal custody.’” McIntosh v. U.S. Parole

Comm’n, 115 F.3d 809, 811 (10th Cir. 1997) (quoting Preiser v. Rodriguez, 411 U.S. 475, 484

(1973)). “It is well-settled law that prisoners who wish to challenge only the conditions of their

confinement, as opposed to its fact or duration, must do so through civil rights lawsuits filed

pursuant to 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971)—not

through federal habeas proceedings.” Standifer v. Ledezma, 653 F.3d 1276, 1280 (10th Cir. 2011).

Plaintiff is not challenging the legality or duration of his detention. At the core of his argument, he

contends that the conditions of his detention at Otero are inadequate to protect him from exposure

to COVID-19. That is not appropriate under 28 U.S.C. § 2241. Other courts in the Tenth Circuit

have held the same. See, e.g., Rodas Godinez v. United States Immigration & Customs Enf’t, 2020

WL 3402059, at *3 (D.N.M. June 19, 2020) (“Under the binding Tenth Circuit law cited above, a

conditions of confinement claim such as this is not appropriate in a § 2241 habeas action but must

be asserted under § 1983 or Bivens.”); Codner v. Choate, 2020 WL 2769938, at *6 (D. Colo. May

27, 2020) (“Given these considerations, and the weight of Tenth Circuit authority, the Court finds

that § 2241 is not the proper vehicle for a conditions of confinement claim.”). Thus, Plaintiff’s

petition for a writ of habeas corpus must be dismissed for lack of jurisdiction.

       Plaintiff’s requested relief is also not available through an injunction under 28 U.S.C.

§ 1331. As the Tenth Circuit explained in Standifer, conditions of confinement claims such as

those raised by Plaintiff must proceed “through civil rights lawsuits filed pursuant to 42 U.S.C. §

1983 or Bivens.” Standifer, 653 F.3d at 1280. Plaintiff, however, has not plead a claim under

Bivens or otherwise requested injunctive relief to remedy specific conditions of confinement under

28 U.S.C. § 1331. Instead, Plaintiff requests relief in the form of release from custody, which is

not available apart from a writ of habeas corpus. Specifically, Plaintiff seeks release from detention



                                                  3
        Case 2:20-cv-00350-WJ-CG Document 38 Filed 08/13/20 Page 4 of 4



at Otero, either in the form of supervised or custodial release (Doc. 3 at 20); remote monitoring or

check-ins (id. at 27); or simply “immediate release from custody” (id. at 31). However, Plaintiff

points to no controlling case precedent or statute giving this Court authority to either release ICE

detainees or designate placement of ICE detainees pursuant to 28 U.S.C. §1331. As the Supreme

Court recently emphasized, habeas “is the appropriate remedy to ascertain . . . whether any person

is rightfully in confinement or not.” Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959,

1969 (2020) (quoting Blackstone’s Commentaries). A writ of habeas corpus is, in fact, the “sole

federal remedy” when the relief sought is immediate release, Preiser, 411 U.S. at 500, and

reframing Plaintiff’s request for release as a request for injunctive relief under 28 U.S.C. § 1331

does not allow Plaintiff’s claim to survive. Accordingly, Plaintiff’s complaint must also be

dismissed for lack of jurisdiction under 28 U.S.C. § 1331.

       For the foregoing reasons, the Court finds that there is no basis for this case to continue on

either of the jurisdictional grounds asserted by Plaintiff. He cannot challenge the conditions of his

confinement under 28 U.S.C. § 2241, and he cannot obtain release from ICE custody at Otero

through injunctive relief under 28 U.S.C. § 1331. Accordingly, Plaintiff’s petition for a writ of

habeas corpus and complaint are DISMISSED.

       IT IS SO ORDERED.


                                              ________________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
